Citation Nr: 1605021	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  05-41 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to August 1973.

This appeal initially comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residuals of a left eye injury and assigned an initial 10 percent disability rating effective March 14, 1995, the date of his claim for service connection.  The Veteran also perfected an appeal from an August 2005 rating decision that denied a TDIU rating. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in June 2006 and a transcript thereof is of record.  

A November 2007 Board decision denied both claims, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A single-judge March 2010 Memorandum Decision vacated the Board's November 2007 decision and remanded the case to the Board.  

The Board remanded both issues for development in December 2010, to obtain outstanding VA treatment records and afforded the Veteran an examination of his left eye.  In the 2010 Board remand it was noted that the Veteran claimed that the inservice injury to his left eye was the direct cause of additional disorders of the cranium, brain, hearing loss of the left ear, left nose, heart, esophagus, and jaw (mouth and teeth).  However, although inextricably intertwined with the TDIU claim because the issues of secondary service connection for these additional disabilities had not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board did not have jurisdiction over them and they were referred to the AOJ for appropriate action.  

A May 2012 Board decision denied an initial disability rating greater than 10 percent for residuals of a left eye injury.  Also, it was noted that the claims referred to the AOJ has not been adjudicated and, on remand, those claims were to be adjudicated before the Board could address the claim for TDIU.  Also, if, and only if, service connection for any additional disability was found to be warranted, the Veteran was to be scheduled a VA examination to ascertain whether a TDIU rating is warranted.  

Since the May 2012 Board remand of the TDIU claim, these claims have still not been adjudicated.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran appealed the May 2012 denial of a greater initial rating for left eye injury residuals to the Court.  In a November 2012 Order the Court dismissed that appeal, noting that he had also filed a motion for reconsideration which abated the finality of the May 2012 Board decision.  It was noted that if his reconsideration motion was denied he was free to initiate another appeal of the May 2012 Board decision.  This is what occurred inasmuch as an April 2015 memorandum decision of the Court noted that the Veteran appealed the Board's May 2012 denial of an initial disability rating greater than 10 percent for residuals of a left eye injury.  However, the Court's April 2015 memorandum decision upheld and affirmed the Board's May 2012 denial of a greater initial rating for left eye injury residuals.  In a footnote, on page one, of the Court's memorandum decision it was noted that the Court did not have jurisdiction over the TDIU rating claim because the Board had remanded that matter.  

Of record is a VA Form 21-0958, Notice of Disagreement (NOD) which addresses a notification letter dated "05/19/2015."  An accompanying letter by the Veteran's service representative noted that the Veteran insisted that the putative NOD be submitted "as is."  In Item 10 A of that VA Form 21-0958, Specific Issue or Disagreement, the Veteran made reference to "VA decision dated 3-14-12 and subsequent appeals decisions."  However, the "3-14-12" document was, in fact, a Supplemental Statement of the Case (SSOC) of March 14, 2012.  Also of record is an NOD, dated in September 2015 but date stamped as received in November 2015, from the Veteran's service representative again indicating disagreement with a VA decision "dated May 19, 2015."  

However, in this case, after a thorough (and exhausting) review of the electronic paperless claims files, i.e., Virtual VA and VBMS, the Board finds no rating decision dated March 14, 2012 (which, as noted, was an SSOC) nor any rating decision or "notification" letter dated May 19, 2015.  

Rather, in the Veteran's appeal of the May 2012 Board decision denying an higher initial rating in excess of 10 percent for left eye injury residuals, the Court's April 2015 decision affirmed the Board, and by an Order dated "May 19, 2015" a panel of the Court determined that the single-judge decision of April 3, 2015 remained the decision of the Court.  

Thus, it appears that the Veteran has attempted to file an "NOD" to a decision of the Court.  However, the Board had no authority or jurisdiction to overturn any Court decision or Order.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

The issues of service connection for disorders of the cranium, brain, hearing loss of the left ear, left nose, heart, esophagus, and jaw (mouth and teeth) have been raised by the record and are inextricably intertwined with the claim for a TDIU rating but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As noted, the claims for service connection claims for disorders of the cranium, brain, left ear (hearing loss), left (side of the) nose, heart, esophagus, and jaw are inextricably intertwined with the appellate issue of entitlement to a TDIU rating but have not been adjudicated by the RO.  The Board's past remand for this very purpose must be fulfilled before it can adjudicate the TDIU claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Following the May 2012 Board remand of the claim for a TDIU rating, by letter of August 12, 2013, the RO informed the Veteran that additional evidence was needed with respect to service connection claims for disorders of the cranium, brain, left ear (hearing loss), left (side of the) nose, heart, esophagus, and jaw.  However, the Veteran was not informed of what was required for substantiation of service connection claims or of the respective evidence gathering duties, or of how disability ratings and effective dates are established, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See generally Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was afforded several VA examinations in 2013 and 2014 with respect to the additional claims for service connection.  A review of those examination reports indicates that examiners did not review the evidentiary record but, rather, merely recited (and apparently relied upon) a clinical history as reported by the Veteran.  

However, for the reasons which will become apparent, mere reliance upon clinical histories related by the Veteran are, in this case, insufficient.  

The Veteran's only service-connected disability is residuals of an injury of the left eye which is assigned a 10 percent rating.  As explained in a December 2005 Statement of the Case (SOC) the evidence showed only a mild superior temporal field distortion, which is not a disability listed in the rating schedule but analogously 10 percent was warranted for loss of temporal field of vision in one eye.  The Veteran's distortion is only in a portion, the superior (or upper) temporal field of vision, and not loss of the entire temporal field of vision of the left eye, it more closely approximates the 10 percent rating.  A higher rating was not warranted unless there are temporal field defects in both eyes, or more severe impairment of field of vision in one eye.  The evaluation of impairment of field of vision is based on objective testing.  A separate rating for a fracture of the bone near the eye was not warranted because the visual distortion caused by the fracture is the basis for the current 10 percent rating.  Moreover, the final May 2012 Board decision found that the Veteran's service-connected left eye disorder was productive of normal visual acuity and field vision testing, except for a mild field defect of the left eye in the superior/temporal area; he was not service-connected for a right eye disorder, he did not have visual acuity 20/200 or less in each eye or peripheral field of vision in each eye of 20 degrees or less.  

For reasons which will become clear, further exposition of the evidentiary background in this case is needed.  

Background

Service treatment records show that in July 1983 the Veteran was treated for trauma to the left zygoma and complaints of zygoma pain of four hours and nausea of two hours duration.  On examination, contusions over the brow and nose were found.  Pupils were equal, round, and reactive to light.  There was no clinical evidence of fracture, which was confirmed by x-rays, although the injury of the inferior orbital rim was questionable. 

A June 1990 computed tomography (CT) of the skull revealed no fracture or other significant intracranial abnormality.  

In June 1995, the Veteran complained of difficulty with the left eye, head fluid fullness and facial bone shift and throbbing, irregular breathing, left lung vibration, tongue and palate numbness, and artery tightening and numbness over the whole left side of chest and scapula. A July 1995 VA examination report shows that x-rays of the left eye orbit were negative.  The examiner rendered a diagnosis of a history of a probable "[b]low-out" fracture of the left orbit, resolved with no sequelae.  However, it is clear that this diagnosis of historically having had a probable "blow-out" fracture was based solely on the Veteran's report of his history.  

An April 1998 VA clinical record noted that the Veteran had numerous bizarre complaints which had not been clinically confirmed on examination, and which were suspect in terms of what he identified as causative agents.  His somatization disorder was "out of control" and future problems were anticipated as physicians unfamiliar with the Veteran might order tests and treatment directed at real illnesses which he did not have.  

A May 1998 letter from Dr. David Weinber states that the Veteran had a constellation of gastrointestinal complaints, the majority of which the physician assumed stemmed either from a somatization disorder or schizophrenia.  

A private examination of the Veteran's eye in June 1999 noted numerous complaints of eye pain but the examiner noted that the eye examination was objectively normal and stated that a somatization disorder was suspected.  

During his June 2006 Travel Board hearing the Veteran primarily stressed his contention that his service-connected disability was the main cause of a brain injury, as he indicated that the fracture of the eye orbit had pushed the muscle and tissue back into the brain.  He testified that his inservice eye injury cause a fracture of the orbit of the left eye, even though neither the medical reports nor the Navy doctor told him that it was broken.  However, he stated that after the inservice injury and at the time of his discharge examination in 1973, there was middle range hearing that was totally lost or zero calibrated by audiogram.  He stated that the "fracture" to the left eye orbit has pushed the muscle and tissue back into the brain and also brain injury has occurred and the direct cause of left ear hearing loss, left nose and jaw disorders as the bony muscles have been affected and also resulted in the collapse of the left side of his mouth, causing problems with speaking and other problems with saliva and biting his tongue and the side of his mouth and also interference with his respiration.  He stated that photographs of his tongue showed bite marks due to misalignment of his teeth as a result of his left eye injury.  Prior to being hit by a tractor trailer in February 1987, after which he was fired, the Veteran worked as a district sales manager and then as a store manager in retail show stores.  When he applied for jobs, the Veteran admitted that no one made reference to his service-connected left eye disability.  He was granted Social Security disability benefits effective from 1990.  Also, he had had a sprain from a 1988 EMG due to an electric shock of his left arm.  Page 6.  When he was "electrocuted" at that time it "spread from one side of the eye to the other."  Page 7.  Also, the bone fragments of his left orbit fracture were "rotating inside the head" causing problems when moving.  He now wore an eye patch which stopped "the cold air from causing "contractive" arterial problems that go all the way down in the system and affects me peeing and going out the other end."  Page 7.  His employer had fired him after he was hit in 1987 by a tractor-trailer, following which he had a left arm tremor.  They had not wanted to tell him that he was fired due to this disability but simply told him he was unable to perform his duties.  He had tried from 1987 to 1990 to find other employment but "the doctors were trying to cover up my real medical disabilities and injury, telling me I only had a cervical sprain until 1989 when they told me I had a slight shoulder elevation."  However, no one had made mention of his service-connected eye disability.  Page 9.  

On VA examination in January 2011 the Veteran reported that his service-connected left eye disorder renders him unable to secure or follow a substantially gainful occupation.  After a physical examination the diagnoses were 1) small superior temporal field defect of the left eye, and 2) presbyopia.  The examiner noted that the trauma incident to the Veteran's left side of his face had no residual effect on his visual capability as both eyes were still 20/20+ with very minor correction.  The small peripheral field defect of the left eye could be the result of the Veteran's numerous MVAs or also could be a congenital anomaly. Therefore, the examiner opined that the Veteran's in-service trauma to the head or the small field defect did not render him unable to secure or follow a substantially gainful occupation. In a May 2011 addendum the January 2011 VA examiner wrote that he had reviewed the claims file.

Voluminous clinical records show that beginning a number of years after service the Veteran was treated for, among other things, hypothyroidism, hypogonadism, and hypertension. 

A July 2011 clinical record note that the Veteran reported a history of partial left sided paralysis that resulted from head injury while in Navy and additional injury from [a postservice] MVA; and he stated that he had left-sided internal burns from a past [postservice] EMG.  He related that he now had left arm Parkinson's like symptoms.  He stated he was forced into retirement at age 32 after his above [postservice] injuries.  Also, he had problems with his bowels and stated "the glipizide probably caused me to retain fluids which caused my internal organs and rectum to rotate causing more frequent BM."  In September 2011 it was observed that he had paranoid schizophrenia and had has numerous delusions regarding his health and medications.  An October 2011 VA clinical record noted that he believed that Metformin, for diabetes or insipient diabetes, had accumulated in his intestines, binding his bowels and cutting down the moisture causing him to become severely constipated.  It was reported that he always complained of his bowels being sluggish.  It was specifically noted that he had certain fixed paranoid ideas which were difficult to argue about with him.  

VA treatment records show that in November 2011 it was reported that the Veteran had a history of paranoid schizophrenia, hypertension, hypothyroidism, "impaired fasting glucose" for which he took Metformin.  He complained of weak stream urinary stream, intermittency of stream, post-void dribbling, nocturia of about 2 hours, and difficulty emptying his bladder.  He denies any urinary urgency or incontinence. His thought process was quite tangential and he was a difficult historian.  He believed his problems were due to an EMG procedure that was done more than 20 years ago and that it caused his "intestines and bladder to rotate."  He reported that he had left-sided colonic paralysis.  He also reported that medication he was taking made his intestines rotate and he had constipation for 3 days with hematochezia.  

A VA optometry clinical record in December 2014 noted that the Veteran's diabetes was poorly controlled.  After an examination the diagnosis was history of "blowout" fracture of the left eye [however, the evidence shows that, in fact, the Veteran did not have a "blowout" fracture].  It was noted that his symptoms were very exaggerated compared clinical findings.  

From the foregoing background information it is clear that the VA examinations that the Veteran was afforded in 2013 and 2014 relied solely upon a clinical history(ies) related by the Veteran and that none of the examinations considered or even addressed the matter of the Veteran's somatization disorder or schizophrenia in relation to his complaints of physical disability (which have been noted to be bizarre).  Thus, prior to initial adjudication of the service connection claims being referred, the RO should consider obtaining further evidence in this respect.  

Lastly, the Board notes that by letters of December 23, 2015, the Veteran was notified that he was scheduled for VA examinations of his eyes on January 5, 2016.  However, the reports of such examinations are not of record.  Inasmuch as they pertain to the Veteran's only service-connected disability, i.e., of the left eye, they should be obtained prior to adjudication of the claim for a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with full and complete VCAA notice as to the claims for service connection for disorders of the cranium, brain, hearing loss of the left ear, left nose, heart, esophagus, and jaw (mouth and teeth).  

2.  Conduct any additional evidentiary development needed for adjudication of the claims for service connection for disorders of the cranium, brain, hearing loss of the left ear, left nose, heart, esophagus, and jaw (mouth and teeth).  This may include, if deemed need, further VA examinations and medical opinions addressing the Veteran's somatization disorder or schizophrenia.  

3.  Adjudicate the Veteran's service-connection claims for disorders of the cranium, brain, hearing loss of the left ear, left nose, heart, esophagus, and jaw (mouth and teeth).  

4.  Obtain the reports of VA examinations of the Veteran's eyes for which he was scheduled on January 5, 2016, and associate these with the record on appeal.  

5.  If, and only if, service connection for any additional disability is found to be warranted schedule a VA examination to ascertain whether a TDIU is warranted.  The Veteran's claim file and a copy of this remand should be made available to the examiner for review and the examiner should indicate in the examination report that such review was accomplished.  All necessary studies and tests must be conducted and the results reported in detail.  

The examiner should fully describe all symptoms and manifestations of any newly service-connected disability(ies). 

Thereafter, the examiner should opine as to the degree of functional impairment which is occupationally caused solely by service-connected disability without regard to the Veteran's age or the impact of any nonservice-connected disabilities.  

All clinical findings should be described in detail and the rationale for any opinion expressed or conclusion reached should be provided in a printed report. 

6.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

